Exhibit 10.32
VOYAGER LEARNING COMPANY
79 Eisenhower Parkway
Ann Arbor, MI 48106-1346
June 20, 2009
Cambium Holdings, Inc.
VSS-Cambium Holdings III, LLC
VSS-Cambium Holdings II Corp.
c/o Veronis Suhler Stevenson LLC
350 Park Avenue
New York, New York 10022
Ladies and Gentlemen:
     This letter agreement is being executed by the undersigned in connection
with the execution and delivery of that certain Agreement and Plan of Mergers,
dated as of June 20, 2009 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Merger Agreement”), among Cambium Holdings,
Inc., a Delaware corporation (the “Company”), Voyager Learning Company, a
Delaware corporation (“Vowel”), VSS-Cambium Holdings II Corp., a Delaware
corporation (“Consonant”), Vowel Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of the Company, Consonant Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of the Company, and Vowel
Representative, LLC, a Delaware limited liability company. Defined terms used in
this letter agreement and not otherwise defined herein have the meanings
assigned to such terms in the Merger Agreement.
     In consideration of the mutual representations, warranties, covenants and
agreements set forth in the Merger Agreement and the other Transaction
Documents, each of the undersigned hereby acknowledges and agrees as follows:
     1. The Company, Consonant and VSS Cambium Holdings III, LLC (the
“Stockholder”) acknowledge that Vowel may nominate Ron Klausner, Richard
Surratt, Frederick Schwab and Neil Weiner to serve as members of the Board of
Directors of the Company, subject to its right to change such designees in
accordance with the Merger Agreement and subject to further discussions with
these individuals. The Company, Consonant and the Stockholder acknowledge and
agree that, notwithstanding anything to the contrary in the Merger Agreement, to
the extent any of Messrs. Klausner, Surratt, Schwab and Weiner are nominated by
Vowel, such individuals are, as of the date hereof, hereby deemed acceptable to
the Company, Consonant and the Stockholder to serve as Vowel Designees in such
director classes as may be determined by Vowel in its discretion.

 



--------------------------------------------------------------------------------



 



     2. In the event that Neil Weiner does not qualify as an independent
director under the Nasdaq Marketplace Rules and/or Rule 10A-3(b) of the Exchange
Act as of the Closing, the Company, Consonant and/or the Stockholder agree to
revise, and to cause the Stockholder to revise, Section 2.2(c) of the Holdco
Stockholders Agreement attached to the Merger Agreement as Exhibit G as executed
at the Closing (the “Stockholders Agreement”) and the definition of “Vowel
Designee” in the Merger Agreement, in each case to require only one (and not
two) Vowel Designees (including any Vowel Replacement Designee (as defined in
the Stockholders Agreement)) to qualify as an independent director.
     Execution and delivery of this letter agreement by each of the undersigned
constitutes a representation by each of the undersigned that it is authorized to
execute and deliver this letter agreement. This letter agreement supplements the
Merger Agreement and the other Transaction Documents and, to the extent of any
conflict between this letter agreement and the Merger Agreement and the other
Transaction Documents, the terms of this letter agreement shall control. This
letter agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to principles of conflict of laws.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                VOYAGER LEARNING COMPANY    
 
           
 
  By:   /s/ Richard Surratt    
 
                Name: Richard Surratt         Title: President and Chief
Executive Officer    

Acknowledged as of June 20, 2009

          CAMBIUM HOLDINGS, INC.    
 
       
By:
  /s/ Scott J. Troeller    
 
        Name: Scott J. Troeller     Title: President    
 
        VSS-CAMBIUM HOLDINGS III, LLC    
 
       
By:
  /s/ Scott J. Troeller    
 
        Name: Scott J. Troeller     Title: President    
 
        VSS-CAMBIUM HOLDINGS II CORP.    
 
       
By:
  /s/ Scott J. Troeller    
 
        Name: Scott J. Troeller     Title: President    

 